Citation Nr: 1040240	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-21 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder and, if so, whether service connection is 
warranted.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left foot 
fungus, claimed as a result of herbicide exposure, and, if so, 
whether service connection is warranted.  

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for duodenal and peptic 
ulcers, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for skin cancer of the 
scrotum, claimed as a result of herbicide exposure.

6.  Entitlement to service connection for skin cancer of the 
right bicep, claimed as a result of herbicide exposure.

7.  Entitlement to special monthly compensation (SMC) based on 
loss of use of both legs.

8.  Entitlement to service connection for residuals of a broken 
nose.

9.  Entitlement to service connection for diabetic retinopathy.

10.  Entitlement to service connection for chloracne.

11.  Entitlement to an increased rating for coronary artery 
disease, status post myocardial infarction, status post coronary 
artery bypass graft, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969 
and had a period of active duty for training (ACDUTRA) between 
February 1967 and June 1967.  He is in receipt of the Bronze 
Medal with V device and the Silver Star, both of which denote 
participation in combat.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, and from rating decisions issued by the RO in 
Providence, Rhode Island, in June 2005 and August 2006.  The 
Providence RO currently has jurisdiction of the claims.  

The November 2003 rating decision denied the claims for service 
connection for a low back condition, duodenal and peptic ulcers, 
and cancer of the scrotum and right bicep and declined to reopen 
the claims for service connection for a bilateral knee condition 
and left foot fungus.  

The June 2005 rating decision denied claims for service 
connection for status post septoplasty, claimed as residuals of 
broken nose, chloracne and diabetic retinopathy, claimed as a 
bilateral eye condition, and continued the 10 percent evaluation 
assigned for coronary artery disease, status post myocardial 
infarction, status post coronary artery bypass graft.  

The August 2006 rating decision denied entitlement to SMC based 
on the loss of use of the legs.  The Board notes that this rating 
decision granted entitlement to SMC based on the housebound 
criteria effective January 25, 2006.  Entitlement to SMC based on 
the need of aid and attendance was subsequently granted, also 
effective January 25, 2006, in a September 2007 rating decision.  

The Veteran and his wife presented testimony on issues one 
through seven before the undersigned Veterans Law Judge (VLJ) in 
May 2010.  A transcript of the hearing is of record.  

The reopened claim for service connection for a bilateral knee 
disorder, as well as the other claims for service connection 
(other that the left foot fungus), the claim for SMC, and the 
claim for increased rating, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1970 decision denied claims for service 
connection for a bilateral knee condition and left foot fungus on 
the basis that there was no evidence to show that the conditions 
were incurred in or aggravated by service or that they still 
existed.  

2.  Additional evidence submitted since April 1970 on the issues 
of service connection for a bilateral knee disorder and left foot 
fungus is new and material as it includes evidence that raises a 
reasonable possibility of substantiating the claims.  

3.  Tinea pedis and onychomycosis had their onset during active 
service.  


CONCLUSIONS OF LAW

1.  The April 1970 decision that denied the claims for service 
connection for a bilateral knee condition and left foot fungus is 
final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1970).

2.  New and material evidence has been submitted to reopen the 
claims for service connection for a bilateral knee disorder and 
left foot fungus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  The criteria for service connection for tinea pedis and 
onychomycosis have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for a bilateral 
knee disorder and left foot fungus, which he contends is the 
result of exposure to herbicides.  See February 2002 statement in 
support of claim.  The RO has declined to reopen the claims and 
has continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).

The Veteran filed an original claim in December 1969 seeking 
service connection for an injury to his bilateral knees and a 
left foot fungus.  See VA Form 21-526.  In a letter dated April 
13, 1970, the RO informed him that it had reviewed his claim and 
that the available records did not show that he received 
treatment for either condition during service, nor was either 
condition recorded in the report of examination at the time of 
his discharge.  The Veteran was further informed that no further 
action would be taken on his claim unless he submitted evidence 
to show that the conditions were incurred in or aggravated by 
service and that they still existed.  In pertinent part, the 
Veteran was also informed that if he had no further evidence but 
believed the RO's decision was incorrect, he could initiate an 
appeal by filing a notice of disagreement at any time within one 
year from the date of this letter and that in the absence of a 
timely appeal, the April 1970 decision would become final.  
Review of the claims folder does not reveal that the Veteran 
initiated an appeal.  See 38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. 
§ 19.118 (1970) (a notice of disagreement shall be filed within 
one year from the date of mailing of notification of the initial 
review or determination; otherwise, that determination will 
become final).  An unappealed determination of the AOJ is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2009).

The Veteran filed a claim to reopen in February 2002, and this 
appeal ensues from the November 2003 rating decision issued by 
the RO in Togus, Maine, which declined to reopen the claims for a 
bilateral knee disorder and left foot fungus on the basis that no 
new and material evidence had been submitted.

As a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely upon 
the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).  If the claimant presents new and 
material evidence, however, the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  38 U.S.C.A. § 
5108 (West 2002).

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2009).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009)

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the disease 
is manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

A Veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to establish that he or she was not exposed to any such 
agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  In addition, a presumption of service connection exists 
if a Veteran is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  See 38 
C.F.R. §§ 3.307, 3.309 (2009); 38 U.S.C.A. § 1116 (West 2002).  
The Board notes that the left foot fungus for which the Veteran 
seeks service connection is not listed under the above-cited 
regulations and there is a separate claim pending for chloracne.  
Notwithstanding the regulations governing presumptive service 
connection based on herbicide exposure, a Veteran may also 
establish service connection with proof of actual direct 
causation.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

In those cases where the evidence shows that the Veteran engaged 
in combat with the enemy, VA will accept satisfactory lay or 
other evidence of service incurrence if it is consistent with the 
circumstances, conditions or hardship of such service, 
notwithstanding the fact that there is no official record of such 
in-service incurrence; to that end, any reasonable doubt shall be 
resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  In Dalton v. Nicholson, 21 
Vet. App. 23, 37 (2007), the United States Court of Appeals for 
Veterans Claims (Court) found that while § 1154(b) relaxes the 
evidentiary burden for a combat Veteran with respect to evidence 
of an in-service occurrence of an injury, it does not create a 
statutory presumption that the combat Veteran's disease or injury 
is automatically service-connected.  Rather, there must still be 
competent evidence of an etiological relationship between an in-
service injury and a current disability.

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

For the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence before the RO in April 1970 included the Veteran's 
December 1969 VA Form 21-526, in which he asserted that both his 
knees had been injured by the recoil of a 155 Howitzer.  The 
evidence before the RO also included the Veteran's service 
treatment records, which include an April 1968 report of medical 
history conducted for the purpose of mobilization in which the 
Veteran reported a fungal infection of both feet.  The remaining 
service treatment records were devoid of reference to complaint 
of, or treatment for, any knee or left foot skin problems.  At 
the time of the Veteran's separation from service, he reported 
foot trouble and indicated he had been treated in Vietnam for a 
bruised toe.  See December 1969 report of medical history.  The 
Board notes that that there was no evidence before the RO in 
April 1970 that the Veteran had a current bilateral knee disorder 
or left foot fungus that was related to his active service.  

The evidence added to the record since April 1970 includes the 
Veteran's statement in support of claim received June 2003 
contending that he filed a claim for foot fungus in December 1969 
and is still being treated for the same fungus, which has never 
gone away.  In May 2010, the Veteran testified that his knees 
were injured when a Howitzer collapsed on his knees and pinned 
his body down.  He indicated that he did not seek treatment for 
this in service and that it was not until 1993 that he started 
receiving treatment.  As for his left foot fungus, the Veteran 
contends that he had this while in service and that he received 
treatment for this in the jungle during service and when he 
returned at the Providence VA Hospital; he also reported 
currently receiving treatment from the dermatology and podiatry 
departments.  See hearing transcript.  The evidence added to the 
record since April 1970 also includes medical treatment records, 
which reveal that the Veteran has sought treatment for bilateral 
knee pain and has consistently reported a bilateral knee injury 
in service, and that he has been diagnosed with tinea pedis and 
onychomycosis.  

The medical and lay evidence added to the record since April 1970 
was not previously of record and is thus considered new.  Taken 
together, this evidence is also considered material, as it raises 
a reasonable possibility of substantiating the claims.  Having 
found that new and material evidence has been presented since the 
last final denial of the Veteran's claims, the claims for service 
connection for a bilateral knee disorder and left foot fungus are 
reopened for review on the merits.  

With respect to the claim for service connection for a foot 
fungus, the service treatment records show a fungal infection of 
both feet.  The Veteran has given a history of continuity of 
symptomalogy since service, and he is found to be credible in 
this regard.  The Board also points out the a foot fungus is an 
observable condition, and the Veteran's statements as to his 
observations of his feet are competent.  There are also two 
conflicting medical opinions of record.  In October 2004, the VA 
Chief of Podiatric Surgery at the Boston VA Medical Center stated 
that the Veteran had onychomycosis of the toenails and that he 
supported the Veteran's claim for service connection for this 
condition based upon the presence of this condition in 1969 or 
1970.  However, on VA examination in July 2007 a nurse 
practitioner stated that it was less likely as not that the 
Veteran's tinea pedis is related to his active service.  In view 
of the foregoing, the Board finds that the evidence is in 
equipoise as to the matter of whether the fungal condition of the 
Veteran's feet had its onset during active service; therefore, 
the claim for service connection is granted.  See 38 C.F.R. 
§ 3.102.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  With regard to claims 
to reopen finally disallowed claims, the VA's duties require 
notice of the evidence needed to reopen the claim as well as the 
evidence to establish the underlying benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As the issue of whether new 
and material evidence has been submitted to reopen the claim for 
service connection for a bilateral knee disorder and the issue of 
service connection for a foot fungus on the merits has been 
resolved in the Veteran's favor, any error in notice required by 
Kent is harmless error and analysis of whether VA has satisfied 
its other duties to duties to notify and assist is not in order.


ORDER

The claim for service connection for a bilateral knee disorder is 
reopened.  To this extent only, the appeal is granted.

The claim for service connection for a foot fungus, diagnosed as 
tinea pedis and onychomycosis, is granted.


REMAND

Unfortunately, a remand is required in regards to the reopened 
claim, as well as the other claims on appeal.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009), are met.

As an initial matter, the Veteran's reopened claim for service 
connection for a bilateral knee disorder has not been adjudicated 
on the merits by the AOJ.  Consequently, due process mandates 
that the matter be remanded in accordance with Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In regards to the claim for service connection for a bilateral 
knee disorder, review of the claims folder reveals that in 
September 2007, the Providence RO requested an opinion regarding 
the etiology of any current orthopedic knee problems from the 
examiner who conducted an August 2007 VA examination.  It 
appears, however, that the August 2007 VA examination focused 
solely on the Veteran's claim for service connection for a low 
back disorder, and it does not appear that his knees were 
examined.  On remand, the RO should schedule the Veteran for an 
appropriate VA examination to determine whether he has a current 
bilateral knee disorder and, if so, whether it is related to the 
injury he reports was incurred in service.  See 38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).   

The Board also notes that the August 2007 VA examiner provided a 
negative opinion concerning whether the Veteran's back disorder 
was related to service on the basis that he was unable to find 
any documentation of an injury or treatment during service.  The 
Veteran has reported that his knees and back were injured during 
service from the recoil of a 155 Howitzer and that he was pinned 
under the Howitzer.  He has also reported that he had to carry 
and load 100 pound shells during service.  In this regard, the 
Board highlights that a combat Veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  See 38 U.S.C.A. § 
1154(b).  Therefore, on remand an additional opinion should be 
obtained as to the back disorder that takes into account the 
Veteran's in-service injury.  Recent VA treatment records should 
also be obtained.  

Turning to the other claims, the Board finds that review of the 
claims folder reveals that there is additional development that 
needs to be completed.  

The Veteran contends that he has ulcers as a result of his 
service-connected PTSD.  While the RO adjudicated this claim on a 
secondary basis in the November 2003 rating decision, it does not 
appear that the Veteran has been provided with notice concerning 
what the evidence must show to support a claim for secondary 
service connection.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b) (2009).  This must be accomplished on 
remand.  A medical opinion is also required as to this claim.  

The Veteran seeks service connection for skin cancer of the right 
bicep, which he contends is the result of exposure to herbicides 
during service.  It appears that an excisional biopsy was 
conducted in April 1998 and that pathology was sent the excision.  
The Board notes, however, that the pathology report associated 
with this procedure does not appear to be of record.  On remand, 
the RO/AMC must request the pathology report associated with the 
April 1998 excisional biopsy of an enlarging ulcerated papule on 
the Veteran's right arm.  

Review of the claims folder also reveals that the RO has not 
obtained the Veteran's complete service personnel records.  This 
must be accomplished on remand and is important given the 
Veteran's claims that he was exposed to herbicides while 
stationed in Vietnam.  

Review of the claims folder also reveals that the Veteran appears 
to be in receipt of benefits from the Social Security 
Administration (SSA).  See e.g., August 1996 VA Form 119; see 
also February 1997 notice of award from the SSA Retirement, 
Survivors and Disability Insurance.  The medical and legal 
documents pertaining to the Veteran's claim for SSA benefits have 
not been associated with the claims folder.  The possibility that 
SSA records could contain evidence relevant to the claims cannot 
be foreclosed absent a review of those records.  Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002).  Therefore, the claims 
must be remanded to obtain these records. 38 C.F.R. § 3.159(c)(2) 
(2009).

Lastly, service connection for status post septoplasty, claimed 
as residuals of broken nose, chloracne and diabetic retinopathy, 
claimed as a bilateral eye condition, were denied in a June 2005 
rating decision, which also continued the 10 percent evaluation 
assigned for coronary artery disease, status post myocardial 
infarction, status post coronary artery bypass graft.  The 
Veteran filed a notice of disagreement in June 2005, indicating 
that he felt a higher evaluation was warranted for his coronary 
artery disease and that he was entitled to service connection for 
the other issues.  See VA Form 21-4138.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where a NOD 
has been filed with regard to an issue, and a SOC has not been 
issued, the appropriate Board action is to remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran (1) about the 
information and evidence not of record that 
is necessary to substantiate a claim for 
service connection for duodenal and peptic 
ulcers on a secondary basis (see 38 C.F.R. 
§ 3.310); (2) about the information and 
evidence that VA will seek to provide; and 
(3) about the information and evidence that 
he is expected to provide.  

2.  Obtain the Veteran's complete treatment 
records from the VA Boston Healthcare 
System, Brockton, Jamaica Plains and West 
Roxbury campuses, dated since August 2006.  

3.  Request the pathology report associated 
with the April 1998 excisional biopsy of an 
enlarging ulcerated papule on the Veteran's 
right arm undertaken at the VA Boston 
Healthcare System.  

4.  Request from the appropriate custodian 
the Veteran's Official Military Personnel 
File (OMPF) from his period of active 
service (May 1968 to December 1969).

5.  Request all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits. If no records 
can be found, indicate whether the records 
do not exist and whether further efforts to 
obtain the records would be futile.

6.  Thereafter, schedule the Veteran for a 
VA orthopedic examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.

The examiner should identify all disorders 
of the bilateral knees and low back.

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
greater) that any current bilateral knee 
disorder and/or low back disorder had its 
onset during active service or is related to 
any in-service event, disease, or injury, to 
include the injury with the Howitzer and the 
carrying of 100 pound shells.  The 
occurrence of this injury and the carrying 
of the shells is conceded.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

7.  Schedule the Veteran for a VA 
gastrointestinal examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.

The examiner should identify all current 
gastrointestinal disorders, including any 
ulcers.

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
greater) that any current gastrointestinal 
disorder was either (a) caused by, or (b) 
aggravated by the Veteran's service-
connected PTSD.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

8.  Provide the Veteran a statement of the 
case with respect to the issues of 
entitlement to service connection for 
residuals of a broken nose, diabetic 
retinopathy, and chloracne, and the issue of 
entitlement to an increased rating for 
service-connected coronary artery disease, 
status post myocardial infarction, status 
post coronary artery bypass graft.  The 
Veteran should be informed of the actions 
necessary to perfect an appeal on these 
issues.  Thereafter, these issues are to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

9.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination reports.  If the 
requested examinations do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned for 
corrective action.

10.  Finally, readjudicate the Veteran's 
claims on appeal.  If the decision is 
adverse to the Veteran, provide him and his 
representative with a supplemental statement 
of the case and allow an appropriate 
opportunity for response thereto.  
Thereafter, the case should be returned to 
this Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


